Title: General Orders, 23 November 1780
From: Washington, George
To: 


                        

                            
                            Head Quarters Totowa Wednesday Novemr 23d 1780
                            Parole
                            Countersigns
                             Watchword
                        
                        For the day Tomorrow
                        Brigadier General Glover
                        Colonel Bailey
                        Lieutenant Colonel Mellen
                        Major Winslow
                        Brigade Major Smith
                        The Army will march tomorrow at eleven ô clock; The General will beat at ten; the Assemblé at half past ten
                            and the March at precisely eleven—The Quarter Master General will furnish the order of March and Route—The Troops will
                            have two days provision cooked.
                        After the late rainy weather it will be expedient to Inspect the State of the Arms and Ammunition and supply
                            Deficiencies.
                    